DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 10 and 19, the prior art of record, alone or in combination, fails to teach at least wherein the determining a fidelity of the target sentence to the source sentence comprises: in response to that the fidelity is a coverage, obtaining a first coverage quantity of words of the target sentence that cover words of the source sentence; obtaining a second coverage quantity of words of the reference sentence that cover the words of the source sentence; calculating a difference between the first coverage quantity and the second coverage quantity; and calculating a ratio of the difference to the second coverage quantity as the coverage.”
At best, Cancedda et al (US 20120278060) teaches in ¶44-45 includes current weights for each of a large set of n-gram factored features 10 which have been identified in a corpus of sentences in the target language, as well as current weights and confidence measures for each of the n-gram features; translation scoring and classifying module 117 scores the translations for fluency based on a translation scoring metric, such as the BLEU or NIST score, and, based on the scores, identifies a set of positive translations (p), e.g., those with the best scores on the scoring metric, and a set of negative translations (n), e.g., those with the worst scores, or, at least, with scores lower than the translations in the positive set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669